DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2-11, 13, and 15-27 are objected to because of the following informalities:  
 	Claims 2-11, line 1 recite “Method”, Examiner suggests replacing “Method” with --The method--.
 	Claim 3, line 6, Examiner suggests removing the extra period “.”.
 	Claim 13, line 1 recites “System”, Examiner suggests replacing “System” with –The detection system--.
 	Claims 15-27, line recite “Detection system”, Examiner suggests replacing “Detection system” with –The detection system--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 	Claim 1 recites the limitation "the properties" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the bone type" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the study" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the subsequent processings" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the presence" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the event" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the value(s)" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the value" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the apparent" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the behaviour" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the application" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the mechanical behaviour" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the internal structure" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-28 are also rejected based on their dependency of the defected parent claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmi et al. "Evaluation of the structural quality of bone in a case of progressive osteoporosis complicating a Complex Regional Pain Syndrome (CRPS) of the upper limb" in view of Zebaze et al. US 2012/0232375.
 	Regarding claim 1, Cosmi discloses method for calculating an index representative of the properties of a monophase or multiphase material, wherein the material is a material of the bone type, of an individual to be subjected to tests (Abstract; quantify the pathological alterations of bone micro-architecture by means of a Structural Index (SI)), the method comprising: 
 	an acquisition step for acquiring at least one image of a sample of said material, said image allowing to distinguish from each other the one or more phases object of the study inside a closed region of interest (ROI), in which the subsequent processings will be carried out (Fig. 2; page 518, left col., para 3 and right col., para 3; different phases and a ROI; trabecular phase; radiographic images), 
 	a generation step for generating a grid of elementary geometric elements, or cells, which is associated with, in particular superimposed on, said image (Figs. 1 and 3(b); page 519, Section 2.1, para 2 and right col., #2; triangular cells; Cell Method; a grid of nodes is laid on the image), 
 	a step in which, for each of the cells covering the region of interest (ROI), it is provided to acquire a parameter (ICELL) indicative of the presence or absence in the cell of the phase considered (for example the bone phase); in the event in which the phase is present, said indicative parameter (ICELL) is proportional to the quantity of the phase present in the cell (page 519, right col. #3; the average gray level in 7 points of the cell (i.e., parameter (ICELL)), 
 	a processing step for processing the image, in which it is provided to calculate a density coefficient (C) of the material as a function of characteristic values of each cell, calculated on the basis of the value(s) of said parameter (ICELL), of the phases falling within the cell (Abstract; pages 519-520, right col., para 6; mineral density; content factor (CF) and provides an indication of the local level of mineralization (i.e., density coefficient (C)); 
CELL) involved (pages 519-520, right col., para 6; the sum of the gray tone values in the ROI); and wherein it is provided to calculate the value of the apparent elastic modulus (E*) by means of simulations of the behaviour under load resulting from the application of modes known in the art, in which the mechanical behaviour of the internal structure of the region of interest is simulated, to which each cell contributes with its own value of apparent elastic modulus (E*) and of said parameter (ICELL) (Abstract; page 519, left col., para 1 and pages 519-520, right col., para 6; simulating the application of compressive loads along the orthogonal axes. the average value of the apparent elastic moduli in the two directions, E*, can be then computed), said method comprising a calculation step for calculating said index (BSI) representative of the properties of a material, wherein said index (BSI) is proportional to the value of the apparent elastic modulus (E*) net of the contribution of said density coefficient (C) (Abstract; page 520, left col., para 2; the two values (i.e., E* and CF) are then combined in a Structure Index (SI)), said method being characterised in that it comprises a rotation step for rotating said image acquired after said image acquisition step and before said acquisition step for acquiring said parameter (ICELL) (Fig. 2, left col.; ROTATION; page 519, right col., para 4; user interface for performing a rotation if the radiographic image).
 	Cosmi discloses claim 1 as enumerated above but Cosmi does not explicitly disclose said rotation step being a rotation step by such a quantity that an orientation of the structure of the bone tissue is substantially parallel to Cartesian axes of said elementary geometric elements as claimed.
(Fig. 7B; para 0207).
 	Therefore, taking the combined disclosures of Cosmi and Zebaze as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the process of positioning involves rotating the bone sample anticlockwise or clockwise from respectively the first or the last column so that the beginning of the cortex starts at the same line in the first and last columns. This ensures that the bone sample is horizontally positioned as taught by Zebaze into the invention of Cosmi for the benefit of avoid an angular position of the sample that would affects the density profile (Zebaze: para 0207).
 	Regarding claim 2, method according to claim 1, Cosmi in the combination further disclose characterised in that said index (BSI) is calculated according to the following formula: 
BSI=f[f1(E*)-f2(C)] 
in which f, f1 and f2 are functions that are different from each other, and in particular: 
 	f is a function of the exposure parameters used during the first image acquisition step; 
 	f1 and f2 are functions whose result is a constantly positive value such that the result of f2 is subtracted from f1 in such a way as to obtain a subtraction of a contribution due to the density of the material to the contribution due to the elastic modulus (page 520, right col., line 5).
Regarding claim 3, method according to claim 1, Cosmi in the combination further disclose characterised in that said index (BSI) is calculated according to the following formula: 
 				BSI=a1(b1E*- b2C) 
where: 
 	E* is said apparent elastic modulus (apparent Young's modulus), and 
 	C is said density coefficient. 
 	a1 is a value function of the exposure parameters used during said image acquisition step; 
 	b1 and b2 are positive constants, in such a way as to obtain a subtraction of a contribution due to the density of the material to the contribution due to the elastic modulus (page 520, right col., line 5).
 	Regarding claim 4, method according to claim 1, Cosmi in the combination further disclose characterised in that in said first acquisition step it is provided to acquire three images of samples to be analysed of the individual to be subjected to tests (Fig. 2; page 518, left col., para 3 and right col., para 3; it being provided to repeat said processing step for each image acquired thus obtaining at least one value of apparent elastic modulus (E*) and one value of density coefficient (C) for each image (pages 519-520, right col., para 6); a calculation step of the respective mean values being then provided (Abstract; page 520, left col., para 2).
 	Regarding claim 5, method according to claim 1, Cosmi and Zebaze in the combination further disclose characterised in that said phase object of the study is formed by a plurality of elementary units defining a three-dimensional matrix of uprights (Cosmi: page 519, right col., #1) and to apply said rotation step of said image by such a quantity that a direction of extension of said elementary units is substantially parallel to respective horizontal (X) and vertical (Y) directions that are arranged in such a way as to define the Cartesian axes of the plane (X-Y) (Zebaze: Fig. 7B; para 0207).
 	Regarding claim 6, method according to claim 5, Cosmi in the combination further disclose characterised in that after said image pre-treatment step a definition step is provided for defining the region of interest (ROI), defined as the largest square or rectangular area that is fully inscribed in the sample of material being analysed (Fig. 2; page 519, right col., para 4).
 	Regarding claim 7, method according to claim 6, Cosmi in the combination further disclose characterised in that said processing step, said image pre-treatment step, said definition step for defining the region of interest (ROI), said calculation step for calculating the respective mean values of the apparent elastic modulus (E*) and of the density coefficient (C), and said calculation step for calculating the index (BSI) are automatically performed by means of image processing algorithms, and/or by means of machine learning techniques of the type with neural networks; the machine learning techniques can comprise both neural networks with "reinforcement" learning and convolutional neural networks, optionally in conjunction with fuzzy logic techniques (page 520, right col., lines 2-12).
 	Regarding claim 8, method according to claim 1, Cosmi in the combination further disclose characterised in that said image acquisition step is performed by means (page 517, Section 1, para 1).
 	Regarding claim 9, method according to claim 8, Cosmi in the combination further disclose characterised in that said X-ray emitting means are an X-ray generation device with no radioactive source but generating X-rays following an activation command (page 517, Section 1, para 1).
 	Regarding claim 28, use of a method according to claim 9, Cosmi in the combination further disclose for calculating the index (BSI) representative of the properties of a bone material to predict, and prevent, possible alterations of the bone material of an individual to be subjected to tests (Abstract; page 520, left col., para 2); wherein said image acquisition step provides to acquire three digital radiographic images in anterior-posterior projection, by means of the detection system, of the first proximal epiphysis respectively of the three central fingers (index, middle, ring finger) of the non-dominant hand of an individual to be subjected to tests (Fig. 2; page 518, left col., para 3 and right col., para 3), in correspondence of which the trabecular structure comprises trabeculae oriented according to planes parallel to each other and to the directrix (X-Y) and staggered in such a way as to be arranged in succession after one another and connected by further trabeculae mainly arranged along a third direction (Z) (Fig. 9; page 525, right col., para 1).

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmi et al. "Evaluation of the structural quality of bone in a case of progressive osteoporosis complicating a Complex Regional Pain Syndrome (CRPS) of the upper limb" in view of Zebaze et al. US 2012/0232375 and further in view of Cosmi et al., "Implementation of correctness criteria for the bone structure analysis by means of a hand-held X-ray system" (hereinafter “Cosmi (2)”).
 	Regarding claim 10, method according to claim 8, Cosmi and Zebaze in the combination do not explicitly disclose characterised in that said image acquisition step is performed by means of a detection system consisting of a portable device provided with a handle for an operator, which is connected to a body within which said X-ray emitting means are arranged and with which said screening means are associated, the detection system further comprising a support base configured to support in a stable way said portable device, at least during said image acquisition step, said sensor means comprising an X-ray digital sensor built in a flexible band wrapped around one finger of the individual to be subjected to tests, in order to detect the X-rays emitted by the X-ray emitting means as claimed.
 	However, Cosmi (2) discloses characterised in that said image acquisition step is performed by means of a detection system consisting of a portable device provided with a handle for an operator, which is connected to a body (Figs. 2-3) within which said X-ray emitting means are arranged and with which said screening means are associated (Section 3, para 1), the detection system further comprising a support base configured to support in a stable way said portable device, at least during said image acquisition (Fig. 3, Section 4), said sensor means comprising an X-ray digital sensor built in a flexible band wrapped around one finger of the individual to be subjected to tests, in order to detect the X-rays emitted by the X-ray emitting means (Section 3, para 1-2).
 	Therefore, taking the combined disclosures of Cosmi, Zebaze, and Cosmi (2) as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above disclosure as taught by Cosmi (2) in the inventions of Cosmi and Zebaze for the benefit of providing a low cost complement to the tools currently in use and assuring a better management of the patient (Cosmi (2): Section 2, para 1).
 	Regarding claim 12, Cosmi and Zebaze in the combination do not explicitly disclose detection system for detecting images of a sample of material to be analysed suitable to be used by an operator when performing one or more steps of the method according to claim 1, characterised in that said detection system is made in the form of a portable device provided with a handle for the operator, which is connected to a body within which X-ray emitting means are arranged and with which screening means, configured to screen the operator from the radiation produced by the X-ray means, are associated, a support base configured to support in a stable way said portable device, at least during said acquisition step for acquiring the images of the sample of material to be analysed, and sensor means, of the digital type, intended to be associated with the sample of material to be analysed, for example with the chosen anatomical site of interest in case of bone material, in order to detect the X-rays emitted by the X-ray emitting means as claims.
(Fig. 2, Section 2, para 1-2), characterised in that said detection system is made in the form of a portable device provided with a handle for the operator, which is connected to a body (Figs. 2-3) within which X-ray emitting means are arranged and with which screening means, configured to screen the operator from the radiation produced by the X-ray means, are associated (Section 3, para 1), a support base configured to support in a stable way said portable device, at least during said acquisition step for acquiring the images of the sample of material to be analysed (Fig. 3, Section 4), and sensor means, of the digital type, intended to be associated with the sample of material to be analysed, for example with the chosen anatomical site of interest in case of bone material, in order to detect the X-rays emitted by the X-ray emitting means (Section 3, para 1-2).
 	Therefore, taking the combined disclosures of Cosmi, Zebaze, and Cosmi (2) as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above disclosure as taught by Cosmi (2) in the inventions of Cosmi and Zebaze for the benefit of providing a low cost complement to the tools currently in use and assuring a better management of the patient (Cosmi (2): Section 2, para 1). 
 	Regarding claim 13, system according to claim 12, Cosmi (2) in the combination further disclose characterised in that said support base comprises at least one seat or a recess, shaped and positioned in such a way as to be able to receive at least one of (Fig. 3).

Claims 11, 14-15, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmi et al. "Evaluation of the structural quality of bone in a case of progressive osteoporosis complicating a Complex Regional Pain Syndrome (CRPS) of the upper limb" in view of Zebaze et al. US 2012/0232375 and further in view of Anonymous, “LONE OAK MEDICAL TECHNOLOGIES Technical Product Brief – accudxa2 Model 7200 BMD Assessment System”.
 	Regarding claim 11, method according to claim 8, Cosmi and Zebaze in the combination do not explicitly disclose characterised in that said image acquisition step is performed by means of a detection system consisting of a measuring machine provided with a frame comprising screening walls wherein the measuring machine comprises said X-ray emitting means, the measuring machine comprising a support for resting one hand of the individual to be subjected to tests, the measuring machine comprising said sensor means intended to cooperate with the X-ray emitting means to acquire said at least one image of a sample of said material, the sensor means being made in the form of a sensor plate for detecting the X-rays emitted by the X-ray emitting means as claimed.
 	However, Anonymous discloses characterised in that said image acquisition step is performed by means of a detection system consisting of a measuring machine provided with a frame comprising screening walls wherein the measuring machine comprises said X-ray emitting means, the measuring machine comprising a support for (Figure, Description, and Specifications).
 	Therefore, taking the combined disclosures of Cosmi, Zebaze, and Anonymous as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above disclosure as taught by Anonymous in the inventions of Cosmi and Zebaze for the benefit of providing quick results and allows the operator to distinguish between osteoporotic, pre- osteoporotic and normal bone density states (Anonymous: Description).
 	Regarding claim 14, Cosmi and Zebaze in the combination do not explicitly disclose detection system for detecting images of a sample of material to be analysed suitable to be used by an individual to be subjected to tests if necessary with the help of an operator when performing one or more steps of the method as in claim 1, characterised in that said detection system is made in the form of a measuring machine provided with a frame comprising screening walls, wherein the measuring machine comprises said X-ray emitting means, the measuring machine comprising a support for resting one hand of the individual to be subjected to tests, the measuring machine comprising said sensor means intended to cooperate with the X-ray emitting means to acquire said at least one image of a sample of said material, the sensor means being made in the form of a sensor plate for detecting the X-rays emitted by the X-ray emitting means as claimed.
(Figure and Description), characterised in that said detection system is made in the form of a measuring machine provided with a frame comprising screening walls, wherein the measuring machine comprises said X-ray emitting means, the measuring machine comprising a support for resting one hand of the individual to be subjected to tests, the measuring machine comprising said sensor means intended to cooperate with the X-ray emitting means to acquire said at least one image of a sample of said material, the sensor means being made in the form of a sensor plate for detecting the X-rays emitted by the X-ray emitting means (Figure, Description, and Specifications).
 	Therefore, taking the combined disclosures of Cosmi, Zebaze, and Anonymous as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above disclosure as taught by Anonymous in the inventions of Cosmi and Zebaze for the benefit of providing quick results and allows the operator to distinguish between osteoporotic, pre- osteoporotic and normal bone density states (Anonymous: Description).
 	Regarding claim 15, detection system according to claim 14, Anonymous in the combination further disclose characterised in that the support comprises hand positioning means selected from: positioning lines drawn on the support wherein the positioning lines are flat; light positioning lines lighting up the support by means of backlighting or projection; positioning lines arranged on the support wherein the (Figure; resting surfaces).
 	Regarding claim 20, detection system according to claim 14, Anonymous in the combination further disclose characterised in that the measuring machine includes a processing unit for calculating an index representative of the properties of the material (Figure).
 	Regarding claim 21, detection system according to claim 14, Anonymous in the combination further disclose characterised in that the measuring machine includes connection means for the remote connection with an operator (Figure).
 	Regarding claim 22, detection system according to claim 14, Anonymous in the combination further disclose characterised in that the measuring machine includes interface systems for interfacing with the individual to be subjected to tests (Figure).
 	Regarding claim 23, detection system according to claim 22, Anonymous in the combination further disclose characterised in that the measuring machine includes one or more interface systems selected from: an interactive touch-screen display; control interface in the form of a keyboard or push-button panel; a push-button for starting measuring; a document reader for reading documents in the form of identification cards of the individual to be subjected to tests; a payment card reader by means of insertion or wireless detection, to perform service payment operations; a scanner for acquiring a medical prescription or a code authorising the required service (Figure; display and push-button panel).
Regarding claim 24, detection system according to claim 23, Anonymous in the combination further disclose characterised in that the measuring machine includes a camera inside the machine that frames the measuring zone for displaying on a display to check the correct positioning of the hand on the support (Figure, Operation, and Specification; X-ray source acquires x-ray images).
 	Regarding claim 25, detection system according to claim 24, Anonymous in the combination further disclose characterised in that said display for displaying the measuring zone framed by said camera is said interactive touch-screen display (Figure).
 	Regarding claim 26, detection system according to claim 14, Anonymous in the combination further disclose characterised in that the measuring machine includes one or more visual inspection windows protected by a lead-sealed transparent screen through which it is possible to check the correct positioning of the hand on the support (Figure).
 	Regarding claim 27, detection system according to claim 14, Anonymous in the combination further disclose characterised in that the measuring machine includes a printer for issuing a medical report (Operation; printed test report).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmi et al. "Evaluation of the structural quality of bone in a case of progressive osteoporosis complicating a Complex Regional Pain Syndrome (CRPS) of the upper limb" in view of Zebaze et al. US 2012/0232375 and further in view of Cosmi et al., "Implementation of correctness criteria for the bone structure analysis by means of a hand-held X-ray system" (hereinafter “Cosmi (2)”) and further in view of Anonymous, “LONE OAK MEDICAL TECHNOLOGIES Technical Product Brief – accudxa2 Model 7200 BMD Assessment System”.
 	Regarding claim 16, detection system according to claim 13, Cosmi, Zebaze, and Cosmi (2) in the combination do not explicitly disclose characterised in that the support is steady and is positioned inside the measuring machine and said sensor plate for detecting the X-rays is integrated on the surface of said support as claimed.
 	However, Anonymous discloses characterised in that the support is steady and is positioned inside the measuring machine and said sensor plate for detecting the X-rays is integrated on the surface of said support (Figure).
 	Therefore, taking the combined disclosures of Cosmi, Zebaze, Cosmi (2), and Anonymous as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above disclosure as taught by Anonymous in the inventions of Cosmi, Zebaze, and Cosmi (2) for the benefit of providing quick results and allows the operator to distinguish between osteoporotic, pre- osteoporotic and normal bone density states (Anonymous: Description).
 	Regarding claim 17, detection system according to claim 13, Cosmi, Zebaze, and Cosmi (2) in the combination do not explicitly disclose characterised in that the support is fixed to the measuring machine in a sliding way by means of sliding guides in such a way that the support realizes a carriage that enables a movement of the support between a first position that is pulled-out with respect to an insertion slit and a second 
 	However, Anonymous discloses characterised in that the support is fixed to the measuring machine in a sliding way by means of sliding guides in such a way that the support realizes a carriage that enables a movement of the support between a first position that is pulled-out with respect to an insertion slit and a second position of insertion in which the support is almost fully or fully inserted in the measuring machine (Figure).
 	Therefore, taking the combined disclosures of Cosmi, Zebaze, Cosmi (2), and Anonymous as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above disclosure as taught by Anonymous in the inventions of Cosmi, Zebaze, and Cosmi (2) for the benefit of providing quick results and allows the operator to distinguish between osteoporotic, pre- osteoporotic and normal bone density states (Anonymous: Description).
 	Regarding claim 18, detection system according to claim 17, Anonymous in the combination further disclose characterised in that said sensor plate for detecting the X-rays is integrated on the surface of said support (Figure).
 	Regarding claim 19, detection system according to claim 17, Anonymous in the combination further disclose characterised in that the insertion slit is protected by a screening cover (Figure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Cosmi et al. (US 20050117788) discloses method to identify the mechanical properties of a material starting from at least a digitalized image of a sample of the material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/VAN D HUYNH/Primary Examiner, Art Unit 2665